to a voluntary dismissal of this appeal. Cause appearing, we

                            ORDER this appeal DISMISSED. 1




                cc: Hon. Patrick Flanagan, District Judge
                     Washoe County Alternate Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
                     James Lowell Venable




                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A


•                                                                                            •   Ir